Case 21-30409-mvl11 Doc 64 Filed 07/26/21                        Entered 07/26/21 12:30:04   Page 1 of 2




United States Department of Justice
Office of the United States Trustee
1100 Commerce Street, Room 976
Dallas, Texas 75242
(214) 767-1088

Nancy Resnick
TX No. 00790135


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


IN RE:                                       §         Chapter 11
                                             §
Electrotek Corporation,                      §         Case No. 21-30409-mvl-11
                                             §
         Debtor.                             §


                                         Amended Appointment
                            of the Official Unsecured Creditors’ Committee

TO THE HONORABLE MICHELLE V. LARSON, U.S. BANKRUPTCY JUDGE:

         In accordance with 11 U.S.C. §1102(a)(1), the United States Trustee amends its

appointment to the Official Unsecured Creditors’ Committee in the above-referenced case. The

Official Creditors’ Committee is as follows:


Sid Grinker Restoration, Inc.
c/o Jeff Oscarson, CFO
1719 Vel R. Phillips Avenue
Milwaukee, WI 53212
414-264-7470
414-263-1316 (fax)
jeff@sidgrinker.com




Amended Appointment of Official Unsecured Creditors’ Committee                                  Page 1 of 2
Case 21-30409-mvl11 Doc 64 Filed 07/26/21                        Entered 07/26/21 12:30:04   Page 2 of 2




Taiyo America, Inc.
c/o Nick Smith, Staff Accountant
2675 Antler Drive
Carson City, NV 89701
775-885-9959
nicks@taiyo-america.com


Uyemura International Corp.
c/o Mark Eonta, VP Sales
3990 Concours Street, Ste. 425
Ontario, CA 91764-7981
763-257-7177
909-466-5177 (fax)
meonta@uyemura.com


Dated: July 26, 2021                                   Respectfully submitted,

                                                       WILLIAM T. NEARY
                                                       UNITED STATES TRUSTEE

                                                       /s/ Nancy Sue Resnick
                                                       Nancy Sue Resnick
                                                       Office of the United States Trustee
                                                       1100 Commerce St., Room 976
                                                       Dallas, TX 75242
                                                       (214) 767-1088
                                                       nancy.s.resnick@usdoj.gov




Amended Appointment of Official Unsecured Creditors’ Committee                                  Page 2 of 2
